Citation Nr: 0527904	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  04-00 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for Parkinson's disease 
alleged as being secondary to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1969 to August 
1971, and reserve duty from 1974 to 2001.  He had a period of 
active duty in Vietnam for about 5 months in 1971 as a clerk-
typist in Da Nang.  

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.

The veteran provided testimony before a Veterans Law Judge at 
the RO in March 2004; a transcript is of record.  At that 
time and in his additional written presentations before the 
Board, the veteran was unrepresented.

In December 2004, the Board denied the veteran's claim.  

The veteran and his current attorney filed an appeal with the 
United States Court of Appeals for the Veterans Claims (the 
Court).  

In April 2005, the case was remanded by the Court to the 
Board on a joint motion. 

In August 2005, at the request of the veteran's attorney, 
time was extended by the Board until October 3, 2005 for 
submission of additional evidence.

In October 2005, the veteran's attorney submitted a request 
to again hold the case at the Board for an additional period 
in abeyance so that further evidence could be obtained and 
indicating that a private examination might be undertaken.  

In order to more comprehensively and adequately expedite the 
resolution of the case, and to fully protect the veteran's 
due process in all suitable manner, that request has been 
fully incorporated into the remand development below. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

At the time the case was previously before the Board, the 
Board specifically held that the veteran may well have been 
exposed to Agent Orange in service but that there was no 
credible medical nexus that the veteran's Parkinson's 
disease, which was not demonstrated until mid-1990's, was in 
any way related to service including exposure to Agent Orange 
therein.

The essence of the arguments advanced by the veteran's lawyer 
before the Court centered around the fact that he was 
deprived of due process.  

In the Board decision in 2004, it was noted that VCAA 
regulations had been revised, and that there were additional 
obligations on VA for providing assistance in development of 
evidence, and in other areas.  

The Board noted that in the veteran's case, some development 
has been undertaken herein; and that in written 
communications and in his personal testimony, it had been 
openly acknowledged that he was aware of what was required in 
the way of evidence and that nothing further was known to 
exist which would benefit his claim.  

The Board also noted that at the time, the veteran 
specifically:

indicated that he would provide 
additional medical documentation, and 
asked at the hearing that the case be 
held for a given period of time while he 
obtained these.  The time frame 
identified at the personal hearing has 
long since elapsed, and additional 
medical opinions were not forthcoming.  

In the decision, the Board noted that Parkinson's disease was 
not shown in the service medical records or for many years 
after service and it was not claimed otherwise.  It was also 
noted that the veteran argued that it took many years for the 
symptoms of Parkinson's disease to develop; that Da Nang was 
a hotbed for exposure to dioxins; that he was exposed to 
Agent Orange as a guard on the perimeters; and that, 
eventually, Parkinson's disease will be recognized as a 
residual of Agent Orange exposure. 

Acknowledging that the exposure to Agent Orange could be 
stipulated, the Board concluded that nonetheless, the veteran 
was not seen until many yeas after service and that there was 
no medical nexus identified in private or VA records 
associating the disability with service, including dioxin 
exposure.

As noted in the Board's 2004 decision, the veteran testified 
as to his symptoms and provided his own assessment of the 
relationship between Agent Orange exposure in Da Nang and his 
current Parkinson's disease.  

He asked that the case be held in abeyance until he could get 
additional statements from his physicians.  No such 
statements were received. 

Given the evidence of record, and absence of such additional 
information, the case was denied.

Given the nature of the above requests to delay the case for 
evidence, and based on the evidence and history identified 
above, the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

If the veteran has additional evidence to 
submit with regard to his disability and 
any alleged relationship to service, he 
should do so and VA should assist him in 
that regard as required.  

All pertinent VA and private clinical 
records should be acquired in that regard 
and added to the file.

He is also free to be re-examined, as his 
attorney has suggested might be pending, 
and thereafter submit the evidence 
obtained in association therewith, 
including any opinions as to such a 
relationship.

2.  The case should then be submitted to 
a VA neurologist for an opinion as to the 
etiology and duration of the veteran's 
Parkinson's disease, and whether it is 
more likely than not that it is 
associable with service or dioxin 
exposure therein.  The entire file must 
be reviewed in association with the case.  

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory, a SSOC should be 
prepared, and the veteran and his 
attorney should be given an opportunity 
to respond.  

The case should thereafter be returned to 
the Board for further appellate review.  
The veteran need do nothing further until 
so notified.

This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


